Citation Nr: 1509961	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 18, 2012 to March 10, 2014, and a disability rating in excess of 50 percent beginning from March 10, 2014.

2. Entitlement to a compensable disability rating for hearing loss, left ear, from January 18, 2012 to March 10, 2014, and a disability rating in excess of 10 percent beginning from March 7, 2014.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1997 to February 1998 and from
October 2003 to March 2005.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2012, the Board issued a decision, which, in pertinent part, (1) granted an initial 30 percent evaluation, but no more, for PTSD; (2) denied an initial compensable disability evaluation for left ear hearing loss; and (3) remanded the appeal for a TDIU.  The Board noted in the Introduction section of its decision that the TDIU issue was on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, (2009).

A review of the online case search database at the Court of Appeals for Veterans Claims (CAVC or Court) shows that the Veteran did not appeal the Board's January 2012 decision.  

In January 2014, the agency of original jurisdiction (AOJ) issued a rating decision implementing the Board's decision, including the grant of a 30 percent disability rating for PTSD.  The Veteran's representative filed a statement in March 2014 in which he disagreed with the 30 percent rating and asked to "please allow this letter to serve as an official "Notice of Disagreement" (NOD).  Accordingly, the AOJ sent him a letter in January 2015 explaining that it had forwarded his "NOD" to the Court as the Board's decision had informed him if he desired to appeal the Board's decision.   (Again, a review of the Court's online case search database does not currently reflect a pending appeal in that tribunal.)  Rather, in February 2015, the Veteran's representative argued that his NOD should be accepted because the January 2014 rating decision informed the Veteran that he could file an NOD.  

The Board notes that, notwithstanding the fact that the January 2014 rating decision informed him he could file an NOD, the Veteran is precluded from filing an NOD with that rating decision as the Board's decision was final when it was issued.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  Any action taken by the RO on the Veteran's NOD would place the RO in the prohibited position of reviewing the Board's decision on the same factual basis.  See, e.g., Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) (an RO must not be placed in the anomalous position of reviewing the decision of the BVA, a superior tribunal); see also VAOPGCPREC 14-95 (the RO may not consider a CUE motion attacking an unappealed Board decision because doing so would essentially allow an RO to collaterally consider and overturn conclusions reached by the Board concerning the issues raised); see also Cacciola v. Gibson, 27 Vet. App. 45 (2014).

His proper course of action was to appeal the January 2012 Board decision to the Court if he disagreed with any final determination made by the Board.  Although the January 2014 rating decision included standard language regarding the filing of an NOD-which would reasonably lead to confusion on the part of a lay person-it cannot grant him an avenue to appeal the final Board decision at the AOJ level because such an appeal is proscribed by law.  

Moreover, the February 2015 correspondence from the Veteran's representative was received by the Board and interpreted as a Motion for Reconsideration of the Board's decision pursuant to 38 C.F.R. § 20.1001 (2014).  The Board denied this motion in February 2015.  Notice of this ruling was sent to the Veteran and his representative. 

Even though the statements from his representative cannot be accepted as an NOD, the submissions from the Veteran and his representative beginning after the Board's January 2012 decision reflect a desire to obtain a higher disability rating for his service-connected disabilities.  This informal claim was recognized and decided by the RO in a second rating decision issued in January 2015, which (1) granted a 50 percent disability rating for PTSD effective from March 10, 2014, and (2) granted a 10 percent disability rating for hearing loss, left ear, effective from March 7, 2014.  (The rating decision also continued the denial of a TDIU.)  

The Veteran's representative filed a NOD in February 2015 specifically disagreeing with the determinations made in this rating decision.  Accordingly, those issues are currently on appeal the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  The Board has characterized the issues to properly reflect that the period of appellate review begins from the date of the final Board decision issued in January 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

TDIU

The issue of entitlement to a TDIU must be remanded pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Board remanded this issue in January 2012 with instructions to (1) send the Veteran appropriate notice regarding the TDIU claim; and then (2) "[u]pon completion of the foregoing," arrange for a supplemental VA medical opinion regarding the TDIU issue.  

Upon remand, the AOJ issued a letter pursuant to the Board's initial directive in October 2014.  Notes in VBMS indicate that the Veteran responded to the AOJ's October 2014 letter, but his responses were misfiled in a different Veteran's VBMS claims folder.  (This response consisted of VA Forms 4142a and 4142, Releases of Medical Information to VA, identifying medical evidence directly pertinent to the merits of the appeal.)  

Accordingly, the AOJ did not start taking action on the Veteran's response until February 2015.  This was after a VA opinion had been obtained, after a supplemental statement of the case (SSOC) had been issued, and after the matter had been recertified to the Board pursuant to 38 C.F.R. § 19.38.  

Because those subsequent directives in the Board's remand were contingent on completion of the initial step, the Board cannot find that the remand directives were substantially complied with, even though this delay was ultimately the result of an unforeseen administrative error.  Accordingly, the matter must be again remanded.  

Increased Ratings

As explained in the Introduction section herein above, the claims for increased ratings must be remanded for issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Continue undertaking all evidentiary development previously directed in the January 2012 Board remand, to include obtaining all private and VA medical records identified by the Veteran as relevant to the issue of entitlement to a TDIU.

2.  After completing all action pursuant to paragraph 1, undertake all further action needed as a consequence of that development, to include obtaining any supplemental VA opinions deemed necessary to resolve the issue.    

3.  Readjudicate the remanded issue of entitlement to a TDIU, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including whether referral for extraschedular consideration is needed. 

If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.

4.  Issue the Veteran a statement of the case (SOC) addressing the issues of (1) entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 18, 2012 to March 10, 2014, and a disability rating in excess of 50 percent beginning from March 10, 2014, and (2) entitlement to a compensable disability rating for hearing loss, left ear, from January 18, 2012 to March 10, 2014, an a disability rating in excess of 10 percent beginning from March 7, 2014.

The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for such determination. The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




